Citation Nr: 0301685	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  01-09 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

What evaluation is warranted, from July 24, 2000, for 
residuals of a left tarsonavicular fracture?



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel



INTRODUCTION

The veteran had active service from September 1953 to October 
1957.

This case comes to the Board of Veterans' Appeals (Board) 
from an April 2001 decision by the Boston, Massachusetts, 
Regional Office (RO).


REMAND

In July 2000, the veteran claimed service connection for a 
broken foot.  According to his service medical records, he 
sustained a simple fracture of the left tarsonavicular in May 
1956.  A walking cast was applied, but a blister developed, 
and he was readmitted later in May for recasting.  On his 
July 2000 VA application, the veteran said he had not had any 
postservice treatment for tarsonavicular fracture residuals.

At a December 2000 examination conducted for VA, the veteran 
claimed he had left foot pain with use of it, that he had not 
worked since 1984, and that he "could not" work due to left 
foot pain.  Physical examination revealed that he walked with 
a slight limp, which caused him to bear most of his weight on 
the right leg.  Notably, examination of the feet showed no 
signs of abnormal weightbearing.  X rays showed no fracture, 
dislocation, or other bone or joint abnormality.  Save for 
some tenderness to palpation over the fracture site, and a 
claimed inability to heel-toe walk due to pain, examination 
of the foot was entirely unremarkable.  Despite the paucity 
of clinical disability the examiner concluded that residuals 
of the left tarsonavicular fracture caused moderate 
functional limitations, decreased social activity and opined, 
though this is not entirely clear, that the tarsonavicular 
fracture residuals alone may preclude employment.  Because it 
is not readily apparent how the clinical findings, which do 
not show pathology to this degree support the stated 
conclusion, clarification from the examiner, or another 
examination, is warranted.

In addition, at the December 2000 examination, the veteran 
reported what the April 2001 RO decision described as "some 
sort of surgery" on his left foot in the "mid-1970's."  He 
identified the doctors who provided that postservice 
treatment, but the surgical records have not been obtained.  
He also identified his current primary care provider who may 
have diagnosed arthritis of the left foot, but records from 
that doctor also have not been obtained.  Thus, further 
evidentiary development must now be accomplished.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (an examination 
that does not take into account the records of prior medical 
treatment is neither thorough nor fully informed).

If a claimant disagrees with an RO decision, and the 
disagreement cannot be resolved, the RO must issue a 
Statement of the Case (SOC).  38 C.F.R. § 19.29 (2002).  A 
SOC is to provide the claimant with information needed to 
formulate the Substantive Appeal.  It must contain a summary 
of the evidence considered, citation to and a summary of 
applicable law with a discussion of the application of the 
law to the evidence, and the decision reached with the 
reasons therefor.  In this case, the October 2001 SOC did 
little to advise the veteran of the applicable law, citing 
only the rating criteria for Diagnostic Code 5284 which was 
used to evaluate the left foot disability, and contained 
scant discussion of the application of the law to the 
evidence.  Most conspicuous in its absence from the SOC and 
any elsewhere in the file, is any reference to the Veterans 
Claims Assistance Act of 2000 (VCAA), a significant law 
passed more than a year and a half prior to the transfer of 
this case to the Board.  The Board is without authority to 
issue an SOC or to correct an inadequate one.  Thus, further 
RO development is in order.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify all private health care 
providers from whom he has received 
treatment, since July 24, 2000 for 
residuals of a left foot tarsonavicular 
fracture.  The RO should then obtain 
legible copies of treatment records from 
identified health care providers.

2.  Upon completion of the above 
development, and after evidence obtained 
pursuant thereto has been associated with 
the file, the file should be returned to 
the examiner that conducted the December 
2000 examination.  It is imperative that 
the examiner reviews the entire claims 
file, this remand, and the service 
medical records.  The examiner should 
describe the pathologic residuals of the 
left tarsonavicular fracture, and opine 
whether the veteran's complaints of pain 
on use are consistent with the evidence 
of pathologic residuals.  The examiner 
should review the conclusion he reached 
after the December 2000 examination, that 
the left tarsonavicular fracture 
residuals alone preclude employment.  The 
examiner must explain the bases for any 
conclusion offered.

3.  If the examiner that conducted the 
December 2000 examination is not 
reasonably available, the veteran should 
be afforded a VA orthopedic examination 
to determine the current nature and 
extent of all left foot disability 
attributable to the tarsonavicular 
fracture alone.  It is imperative that 
the examiner reviews the entire claims 
file, including the veteran's service 
medical records and this remand, prior to 
the examination.  The factors upon which 
the medical opinions are based must be 
set forth in the report.

4.  Thereafter, if the benefit sought on 
appeal remains denied, the RO should 
review the file and issue a supplemental 
statement of the case which fully 
complies with 38 C.F.R. §§ 19.29, 19.31, 
and that advises the veteran of VCAA, and 
regulations issued pursuant thereto, as 
well as all other pertinent regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

